UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4114

BIJAN KIANI,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-97-360)

Submitted: October 30, 1998

Decided: August 5, 1999

Before ERVIN, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John Edwards Harrison, HARRISON & HUGHES, P.C., Alexandria,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
LeDora Knight, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Bijan Kiani appeals his conviction and sentence following a jury
trial for his role in a conspiracy to possess with intent to distribute
cocaine. See 21 U.S.C. § 846 (1994). The evidence at trial established
that Kiani was a significant supplier of cocaine in Northern Virginia,
Maryland and Washington, D.C. For his part in the conspiracy, the
district court sentenced Kiani to 262 months in prison and five years
of supervised release. This appeal followed.

At trial, the Government offered the testimony of several of Kiani's
co-conspirators to prove the existence of the conspiracy and the extent
of Kiani's involvement therein. In general, the district court granted
Kiani's counsel significant latitude in the conduct of cross-
examination of the Government's witnesses. However, on several
occasions, the district court sustained the Government's objections to
counsel's line of questioning. Primarily, the court limited the inquiry
to testimony directly relating to Kiani's role in the conspiracy. At the
close of Kiani's defense, the district court rejected Kiani's proposed
jury instruction defining conspiracy in favor of its own instruction.
On that charge, the jury returned its guilty verdict.

In this appeal, Kiani makes two assignments of error. Kiani first
suggests that the district court abused its discretion by impermissibly
limiting his opportunity to cross-examine the witnesses against him.
He contends that the court's rulings hampered his ability to impugn
the credibility of the Government's witnesses with their motivation
for fabricating testimony against Kiani. This appeal also attacks the
district court's jury instructions. Specifically, Kiani argues that the
district court erred in its definition of the elements of conspiracy for
the jury and that this error confused the jury and encouraged them to
convict Kiani on something less than sufficient evidence to support
the conspiracy charge. Because we find no merit to either of these
claims, we affirm the district court's judgment in this criminal case.

Kiani challenges the district court's rulings limiting the scope of
counsel's cross-examination of the prosecution's witnesses. In this
appeal, Kiani suggests that the district court limited counsel to ques-

                     2
tions about Kiani's role in the conspiracy and curtailed counsel's
exploration of the contents of the government witnesses' plea agree-
ments. Restrictions on the scope of cross-examination are within the
sound discretion of the trial judge, and trial courts are generally given
wide latitude to set reasonable limits to prevent harassment, prejudice,
or confusion of the issues. See United States v. Ambers, 85 F.3d 173,
176 (4th Cir. 1996); United States v. McMillon , 14 F.3d 948, 956 (4th
Cir. 1994). The district court retains this discretion even "when cross-
examination pertains to the motivation of a witness testifying for the
government," including, as here, the potential sentences faced by the
witness. Ambers, 85 F.3d at 176. An abuse of the court's discretion
regarding the conduct of the criminal trial occurs when the court fails
or refuses to exercise its discretion or when the court's exercise of
discretion is flawed by an erroneous legal or factual premise. See
James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

This court must determine whether the jury possessed sufficient
evidence to enable it to make a "discriminating appraisal" of bias and
incentives to lie on the part of a witness. See United States v. Cropp,
127 F.3d 354, 359 (4th Cir. 1997), cert. denied , ___ U.S. ___, 66
U.S.L.W. 3491 (U.S., Jan. 26, 1998) (No. 97-7265). The defendant
must be allowed an opportunity to examine a witness's understanding
of the government's offer of leniency "for it is this understanding
which is of probative value on the issue of bias." Hoover v. Maryland,
714 F.2d 301, 305 (4th Cir. 1983). There is no evidence on the record
that Kiani was denied such an opportunity. Kiani has identified no
ruling on the part of the district court that approaches an abuse of dis-
cretion. Our review of counsel's cross-examination of the Govern-
ment's witnesses, including the government's objections that were
sustained by the district court, reveals that the jury was presented with
sufficient evidence to make an appropriate appraisal of each witness's
motivation to testify falsely. As a result, we find no merit to Kiani's
contention that the district court abused its discretion with regard to
the scope of counsel's cross-examination of the government's wit-
nesses.

Kiani next asserts that the district court's instruction to the jury on
the conspiracy charge erroneously suggested that the jurors did not
need to consider all the elements of the offense to return a guilty ver-
dict. Kiani further contends that the district court did not so much as

                     3
charge the jury regarding the definition of conspiracy as "ramble[] on
about it." In addition, Kiani suggests that the jury could have been
sufficiently confused to convict Kiani of the uncharged substantive
offense rather than the charged conspiracy.

Our review of the record reveals that the district judge's instruc-
tion, when reviewed as a whole, see United States v. Hester, 880 F.2d
799, 803-04 (4th Cir. 1989), adequately and correctly explained how
the jury should determine whether Kiani was a culpable participant in
a conspiracy. The court described the elements of conspiracy, includ-
ing: 1) the existence of an agreement to effectuate a criminal act
between at least two people; 2) Kiani's knowledge of the conspiracy;
and 3) Kiani's knowingly and voluntarily became a part of the con-
spiracy. See United States v. Burgos, 94 F.3d 849, 857 (4th Cir.
1996), cert. denied, ___ U.S. #6D6D 6D#, 65 U.S.L.W. 3586 (U.S., Feb. 24,
1997) (No. 96-6868). The court then explained each of the elements
and made clear that the government had the burden of proving all ele-
ments beyond a reasonable doubt.

The district court's thorough charge in no manner suggested to the
jury that it need not consider all the elements of the offense. The court
specifically instructed the jury regarding each of the elements of the
offense and the government's burden of proof with respect to each of
them. Moreover, there is no evidence of record that would suggest
that the jury was confused by the district court's charge. Contrary to
Kiani's contention, the jury instructions as given did not suggest to
the jury that it was permitted to return a conviction on the substantive
offense alone. Finally, we cannot say on our review of the transcribed
jury instructions that the district court was impermissibly verbose in
describing the legal definition of conspiracy. There is no merit to
Kiani's challenge to the jury instructions.

Kiani's assignments of error give us no cause to disturb the district
court's judgment. Accordingly, we affirm Kiani's conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the Court
and argument would not aid the decisional process.

AFFIRMED

                     4